Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 08/03/2022. Claims 1-26 are currently pending.
Priority
Current application, US Application No. 17112230, filed 12/04/2020 claims foreign priority to 20153226.4, filed 01/22/2020.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks to the objection to the drawings the amendment is accepted and the previous objection is withdrawn.
Regarding request to withdraw the interpretation under 35 USC 112(f), amendment is accepted and the previous interpretation is withdrawn.
Regarding arguments to the rejections under 35 USC 101, amendments accompanied with applicant's arguments have been fully considered but they are not persuasive.
The newly added limitation “indicative of the external impact on the window or on the access opening” still belong to mental process due to the output indicating the impact can be determined based on mental judgement. Another newly added limitation “wherein the audio signal pre-processor, the pressure signal pre-processor, the audio signal feature processor, the pressure signal feature processor, the feature combining processor, and the classification processor are implemented using at least one processor circuit” represent a general computer circuit and they are not particular.
Applicant argues (see pg. 12 mid-section – pg. 14 mid-section) that the current application uses the neural network like example 39 of 2019 PEG (Patent Eligibility Guideline), implying the reason why the example 39 is patent eligible can be also applied to the current application at step 2A prong 1.
Examiner respectively disagree with the argument because the neural network is not recited in the same manner like example 39 and the current claims recite the combination of mental process and mathematical concept when using the neural network as explained in Non-Final rejection. Furthermore, use of the neural network is recited in Example 39 with very specific detail steps while machine learning algorithm or a neural network are recited in a very high level of generality without specifics in the current claims.
Applicant also brought in PTAB decision on Ex Parte Hannun as another argument (See pg. 14 mid-section ~ pg. 15 mid-section) that the current application is similar to Ex Parte Hannun by asserting that the claims are directed to a “specific implementation” that are “not steps that can practically performed mentally” and “do not recited a mathematical concept”. 
Examiner respectfully disagrees with the arguments because the current claims lack specific implementation (for example, machine learning algorithm which classifies the feature vectors of audio and pressure are recited in a high level of generality without specifics) and claims recite the combination of mental process and mathematical concept as explained in the Non-Final rejection.
Applicant also argues (see pg. 15 mid-section ~ pg. 7 top section) that the current application includes individual elements in claim 1 which compliment with each other for a practical application, for example, an audio signal and a pressure signal  are processed to produce a classification output indicative of the external impact on the window or the access opening, indicating improvements over conventional intruder detection system
Examiner respectively submits that merely combining two feature vectors derived from signals and applying a general machine learning algorithm recited in high level generality without specific details cannot be treated as indicating improvements over conventional intruder detection system.
Therefore, the rejections are maintained.

Regarding remarks to the allowable subject matter, amendment necessitated new search and consideration and found new references that read on the amended claims. Therefore, the previous allowable subject matter is withdrawn and new rejections under 35 USC 103 are issued.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A classification system for classifying an external impact on a window or on an access opening of an enclosed structure, (A.1) the classification system comprising:
a microphone configured for producing an audio signal corresponding to a sound within the enclosed structure; (A.2)
a barometric pressure sensor configured for producing a pressure signal corresponding to an air pressure within the enclosed structure; (A.3)
an audio signal pre-processor configured for deriving a pre-processed audio signal from the audio signal; (A.4)
a pressure signal pre-processor configured for deriving a pre-processed pressure signal from the pressure signal; (A.5)
an audio signal feature processor configured for extracting audio features from the pre- processed audio signal in order to produce an audio feature vector; (A.6)
a pressure signal feature processor configured for extracting pressure features from the pre-processed pressure signal in order to produce a pressure feature vector; (A.7)
a feature combining processor configured for combining the audio feature vector and the pressure feature vector in order to produce an audio feature and pressure feature vector; (A.8)
and a classification processor configured for classifying the external impact on the window or the access opening by classifying the audio feature and pressure feature vector in order to produce a classification output indicative of the external impact on the window or on the access opening, (A..9) 
wherein the classification processor is configured for executing a first machine learning algorithm, wherein the audio feature and pressure feature vector is fed to an input layer of the first machine learning algorithm, and wherein the classification output is based on an output of the first machine learning algorithm,  (A.10) and 
wherein the audio signal pre-processor, the pressure signal pre-processor, the audio signal feature processor, the pressure signal feature processor, the feature combining processor, and the classification processor are implemented using at least one processor circuit”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (A.4), (A.5) and (A.10) are treated by the Examiner as belonging to mathematical concept grouping as the limitations/steps involve mathematical calculation (See spec. pre-processor comprises … signal normalization, normalizing … signal [0039], filtering … signal [0040], removing outliers from the … signal [0041], two dimensional … signal time-frequency maps [0042]) or showing mathematical relationship between  input feature vectors and classification output 
while highlighted limitations/steps (A.6)-(A.9) are treated as Mental Process or Mathematical Concept grouping as the limitations/steps involve human judgement, observation or evaluation, or mathematical calculation (see spec. signal to feature mathematical relationship [0026]. feature vector, Fa, Fb [0060],  concatenation, sum , elementwise [0060]) or showing mathematical relationship between feature vectors and the classification output.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A classification system for classifying an external impact on a window or on an access opening of an enclosed structure”, “a microphone configured for producing an audio signal corresponding to a sound within the enclosed structure” and “a barometric pressure sensor configured for producing a pressure signal corresponding to an air pressure within the enclosed structure”, “pre-processor” and “processor”, “the audio signal pre-processor, the pressure signal pre-processor, the audio signal feature processor, the pressure signal feature processor, the feature combining processor, and the classification processor are implemented using at least one processor circuit”; 
In Claim 25: “A method for classifying an external impact on a window or on an access opening of an enclosed structure”;
In Claim 26: “A system”; 
As per claim 1, the additional element in the preamble “A classification system for classifying an external impact on a window or on an access opening of an enclosed structure” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a judging  operation or field of use. The limitations/elements “a microphone configured for producing an audio signal corresponding to a sound within the enclosed structure” and “a barometric pressure sensor configured for producing a pressure signal corresponding to an air pressure within the enclosed structure” represent a standard data collection step in the art using two types of general sensors, which are not particular, and they only add insignificant extra solution to the judicial exception. The limitations/elements “pre-processor” and “processor” represent a general electronic device comprising hardware or the combination of hardware and software or a general computer and they are not particular. The same analysis applies to the limitation “the audio signal pre-processor, the pressure signal pre-processor, the audio signal feature processor, the pressure signal feature processor, the feature combining processor, and the classification processor are implemented using at least one processor circuit” as the limitation represent a general implementation step of using a general processor circuit, which is not particular.
As per claim 25, the additional element in the preamble “A method for classifying an external impact on a window or on an access opening of an enclosed structure” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a judging operation or field of use.
As per claim 14, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the judicial exception to a certain operation or filed of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/steps/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Mandl, Yu, Lee, Koji, Ohara and Khan under the list of prior art of record)
	Claims 1-26, therefore, are not patent eligible.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 25 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Mandl (US 20190362614 A1), hereinafter ‘Mandl’ in view of Yu (US 20160140956 A1), hereinafter ‘Yu’.
As per claim 1, Mandl discloses
	A classification system for classifying an external impact on a window or on an access opening of an enclosed structure, the classification system comprising: (system, determine … pattern [abs], system for surveillances [0032], window/glass break [0033], automatic categorization [0031, 0089 Fig. 8])
	a microphone configured for producing an audio signal corresponding to a sound within the enclosed structure; (audio microphone  [0032])
	a barometric pressure sensor configured for producing a pressure signal corresponding to an air pressure within the enclosed structure; (air pressure sensor [0026-0027, Fig. 5 & 5A])
	an audio signal pre-processor configured for deriving a pre-processed audio signal from the audio signal; (audio microphone signal [0032])
	a pressure signal pre-processor configured for deriving a pre-processed pressure signal from the pressure signal; (air pressure change signal [0032])
	an audio signal feature processor configured for extracting audio features from the pre- processed audio signal in order to produce an audio feature vector; (audio signal analyzer, audio patterns [0032])
	a pressure signal feature processor configured for extracting pressure features from the pre-processed pressure signal in order to produce a pressure feature vector; (air pressure change determiner [0032, Fig. 4-6], pressure sensor pattern [0048])
	a feature combining processor configured for combining the audio feature vector and the pressure feature vector in order to produce an audio feature and pressure feature vector;
	and a classification processor configured for classifying the external impact on the window or the access opening by classifying the audio feature and pressure feature vector in order to produce a classification output indicative of the external impact on the window or on the access opening, (evaluator … indicate , depending on the pattern matching result and depending on the air pressure change that a predefined event occurred [0042], automatic categorization [0031, 0089 Fig. 8])
	wherein the audio signal pre-processor, the pressure signal pre-processor, the audio signal feature processor, the pressure signal feature processor, the feature combining processor, and the classification processor are implemented using at least one processor circuit. (computer program, computer or signal processor [0016])

However, Mandl is silent regarding the classification processor is configured for executing a first machine learning algorithm, wherein the audio feature and pressure feature vector is fed to an input layer of the first machine learning algorithm, and wherein the classification output is based on an output of the first machine learning algorithm.

Yu discloses the classification of a set of features using a machine learning classification algorithm by combining features received at the input layer and producing a result at the output layer (receive a set of observed features, a classification component … output a label indicative of recognition of the signal [abs, 0005], utilize a machine leaning [0005], input layer and output layer [0025, Fig. 3], input layer … receives feature vectors, neural network element can compute a linear combination of its input signals, and applies a sigmoid function to the result [0026], output layer … outputs … indicative of a predictive recognition [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Mandl in view of Yu to configure the classification processor for executing a first machine learning algorithm as recited for a more accurate and reliable surveillance system and method with lower cost (Mandl – surveillance [0002], sufficient, accuracy, unreliable, false alarm, high costs [0004-0007]).

As per claim 25, Mandl discloses
	A method for classifying an external impact on a window or on an access opening of an enclosed structure, the method comprising the steps: (determine … pattern [abs], system and method for surveillance [0002, 0032], window/glass break [0033], automatic categorization [0031, 0089 Fig. 8])
Mandl in view of Yu discloses the remaining limitations as shown in clim1 above.

As per claim 26, Mandl discloses
	A system comprising: (system for surveillances [0032])
Mandl in view of Yu discloses the remaining limitations as shown in clim1 above.
	Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Mandl and Yu in view of Kromass (US 20220101125 A1), hereinafter ‘Kromass”.
As per claim 2, Mandl and Yu disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding normalizing signals.
Kromass discloses normalizing signals (each of the types of the input signals have to be normalized individually [0020]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kromass to configure an audio signal normalization processor for normalizing the audio signal, and/or configure a pressure signal normalization processor for normalizing the pressure signal to have a more accurate and reliable surveillance system and method with lower cost.

	Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Mandl and Yu in view of Fadell (WO 2016109838 A1), hereinafter ‘Fadell’.
As per claim 3, Mandl and Yu disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding signal filtering.
Fadell discloses signal filtering (filter signals, filtering is performed [0096-0097]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Fadell to configure an audio signal filter for filtering the audio signal, and/or configure a pressure signal filter for filtering the pressure signal to have a more accurate and reliable surveillance system and method with lower cost.

	Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Mandl and Yu in view of Brown (US 20210381861 A1), hereinafter ‘Brown’.
As per claim 4, Mandl and Yu disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding removal of signal outliers.

Brown discloses a removal of signal outliers (remove outliers, reducing noise in signals [0385]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Brown to configure an audio signal outlier removing processor for removing outliers from the audio signal, and/or configure a pressure signal outlier removing processor for removing outliers from the pressure signal to have a more accurate and reliable surveillance system and method with lower cost.

	Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Mandl and Yu in view of Mai (US 20210136681 A1), hereinafter ‘Mai’.
 As per claim 5, Mandl and Yu disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding providing two-dimensional time-frequency map for the signal.

Mai discloses providing two dimensional time-frequency domain elements (security data, time-frequency domain element [0139], time-frequency decomposition, intrusion detection, security [0161], signal, map, time-frequency [0177]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Mai to configure an audio signal converter processor for providing the pre- processed audio signal as two-dimensional pre-processed audio signal time-frequency maps, and/or configure a pressure signal converter processor for providing the pre-processed pressure signal as two-dimensional pre- processed pressure signal time-frequency maps to have a more accurate and reliable surveillance system and method with lower cost.

	Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Mandl and Yu in view of Komatsu (US 20210133494 A1), hereinafter ‘Komatsu’.
 As per claim 6, Mandl and Yu disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding calculating signal feature vector using explicit formulas.
Komatsu discloses representing signal feature vector using explicit formula (signal pattern feature z(t) is a vector … represented by the following expression 8 [0081, expression 8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Komatsu to configure the audio signal feature processor for calculating at least a first portion of the audio feature vector by using one or more first explicit formulas, and/or configure the pressure signal feature processor for calculating at least a first portion of the pressure feature vector by using one or more second explicit formulas to have a more accurate and reliable surveillance system and method with lower cost.

	Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Mandl and Yu in view of Hoshen (US 20220253699 A1), hereinafter ‘Hoshen’.
As per claim 7, Mandl and Yu disclose the claim 1 set forth above.
Yu discloses use of artificial neural network for classification of signal features (classification component 154 comprise artificial neural networks [0024]), but combined prior art is silent wherein the classification processor comprises a softmax processor.

Hoshen discloses use of neural network for classification process together with a softmax processing (A classifier C, implemented, e.g., as a neural network with L outputs followed by a Softmax activation [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Hoshen to use neural network for classification by including a softmax processor with an arrangement at an output side of the first artificial neural network to have a more accurate and reliable surveillance system and method with lower cost and it would have been obvious 
	to one having ordinary skill in the art at the time the invention was made to arrange a location for the softmax processor as recited in the claim, since it has been held that rearranging elements of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950)

	Claims 8-12  are rejected under 35 U.S.C. 103 as being unpatentable over Mandl and Yu and Hoshen in view of Deasy (US 20210383538 A1), hereinafter ‘Deasy’.
As per claim 8, Mandl, Yu and Hoshen disclose the claim 7 set forth above
The set forth combined prior art is silent regarding use of convolution in the neural network.

Deasy discloses us of convolutional neural network (CNN, convolutions [0088]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Deasy to use a convolution processor in the neural network for classification to have a more accurate and reliable surveillance system and method with lower cost.

As per claim 9, Mandl, Yu and Hoshen disclose the claim 7 set forth above
The set forth combined prior art is silent regarding use of convolution batch normalization processor in the neural network.

Deasy discloses use of convolution batch normalization processing in a convolutional neural network (CNN, convolutions, batch normalization [0088]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Deasy to use a convolution batch normalization processor in the neural network for classification to have a more accurate and reliable surveillance system and method with lower cost.

As per claim 10, Mandl, Yu and Hoshen disclose the claim 7 set forth above
The set forth combined prior art is silent regarding use of rectified linear unit in the neural network.

Deasy discloses use of a rectified linear unit in a neural network (CNN, rectified linear unit ‘ReLU’ [00121, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Deasy to use a rectified linear unit in the neural network for classification to have a more accurate and reliable surveillance system and method with lower cost.

As per claim 11, Mandl, Yu and Hoshen disclose the claim 7 set forth above
The set forth combined prior art is silent regarding use of pooling layer in a neural network.

Deasy discloses use of a pooling operation in a neural network (Pooling operations, neural network [0084-0085]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Deasy to use a pooling layer processor which is arranged at the output side of the first artificial neural network to have a more accurate and reliable surveillance system and method with lower cost and it would have been also obvious to one having ordinary skill in the art at the time the invention was made to arrange a location for the pooling layer processor layer as recited in the claim, since it has been held that rearranging elements of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950)

As per claim 12, Mandl, Yu and Hoshen disclose the claim 7 set forth above
The set forth combined prior art is silent regarding use of the second ReLU.

Deasy discloses use of a second ReLU in a neural network (generator architecture, ReLU [0246], discriminator, leaking ReLU used instead of ReLU [0247]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Deasy to use the second rectified linear unit processor which is arranged at the output side of the first artificial neural network to have a more accurate and reliable surveillance system and method with lower cost and it would have been also obvious to one having ordinary skill in the art at the time the invention was made 
	to arrange a location for the second ReLU as recited in the claim, since it has been held that rearranging elements of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Mandl and Yu and Hoshen in view of Yu ‘270 (US 20200250270 A1), hereinafter “Hu ‘270” and Vasconcelos (US 20210012769 A1), hereinafter ‘Vascon’.
As per claim 13, Mandl, Yu and Hoshen disclose the claim 7 set forth above
The set forth combined prior art is silent regarding producing a weighted concatenation or a weighted sum or a weighted elementwise multiplication of the audio feature vector and the pressure feature vector considering a hidden state of the artificial neural network.

Yu ‘270 discloses concatenation of the weighted feature vectors is performed considering a layer depth (concatenates the weighted feature vectors [0039], weight … with increasing layer depth [0050, Fig. 5C]).

Vascon discloses feature tensors are dependent on a hidden state of a neural network (a hidden state of the recurrent neural network … as the visual feature tensor  [0111], audio tensor … a hidden state of the recurrent neural network [0112], the visual feature tensor and the audio feature tensor may be concatenated … set an initial hidden state of a recurrent neural network [0116], feature tensor, vector numerical value … used to set a hidden state of a recurrent neural network [0131])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Yu ‘270 and Vascon to configure the feature combining processor for producing the audio feature and pressure feature vector by producing a weighted concatenation or a weighted sum or a weighted elementwise multiplication of the audio feature vector and the pressure feature vector, wherein, by a weight computation processor, a weight for the audio feature vector and a weight for the pressure feature vector is determined depending on a hidden state of the first artificial neural network to have a more accurate and reliable surveillance system and method with lower cost.

	Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Mandl and Yu and Hoshen in view of Salvatierra (US 20170262478 A1), hereinafter ‘Salva’ and Vascon.
As per claim 14, Mandl, Yu and Hoshen disclose the claim 7 set forth above
The set forth combined prior art is silent regarding “wherein the feature combining processor is configured for adding a first offset vector to the audio feature vector and/or a second offset vector to the pressure feature vector before producing the audio feature and pressure feature vector, wherein the first offset vector and/or the second offset vector are determined depending on a hidden state of the first artificial neural network”.

Salva discloses adding offset when generating a feature vector (adding an offset to … sub-vector, stacking the … sub-vectors to yield a feature vector [claim 18]).

Vascon discloses feature tensors are dependent on a hidden state of a neural network (a hidden state of the recurrent neural network … as the visual feature tensor  [0111], audio tensor … a hidden state of the recurrent neural network [0112], the visual feature tensor and the audio feature tensor may be concatenated … set an initial hidden state of a recurrent neural network [0116], feature tensor, vector numerical value … used to set a hidden state of a recurrent neural network [0131])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Salva and Vascon to configure the feature combining processor for adding a first offset vector to the audio feature vector and/or a second offset vector to the pressure feature vector before producing the audio feature and pressure feature vector, wherein the first offset vector and/or the second offset vector are determined depending on a hidden state of the first artificial neural network to have a more accurate and reliable surveillance system and method with lower cost.

	Claims 15-24  are rejected under 35 U.S.C. 103 as being unpatentable over Mandl in view of Yu, Hoshen, Deasy, Yu ‘270, Salva and Vascon as they are obvious variations of claims 7-14 by duplicating and/or rearranging the limitations/elements.
As per claims 15-24, the claims have been obvious variants of claims 7-14 to one having ordinary skill in the art at the time the invention was made to recite the claims since it has been held that mere duplication of the essential working limitations (or elements) of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and/or since it has been held that rearranging limitations (or elements) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950)
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865